department of the treasury internal_revenue_service washington d c date oct employer dentification number contact person contact number t bq uniform issue numbers dear applicant this letter is in reply to the letter from your authorized representative dated date as amended date and date in which m and n requested rulings with respect to the tax consequences of the proposed formation of o m is an organization recognized by the internal_revenue_service as exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a publicly_supported_organization described in sec_509 of the code m is also the parent organization of a group ruling with subordinates exempt under sec_501 m as an organization is the result of a recent merger with another organization which had a similar membership and which was recognized as exempt under sec_501 those programs of the sec_501 organization that in the judgment of m's board_of directors were charitable and educational were transferred to and became programs of m n is an organization recognized as a business league exempt from federal_income_tax under sec_501 of the code n's activities include those programs of the organization that merged with m that were in the nature of trade_association activities within the meaning of sec_501 m has contro over n through the existence of an identical board_of directors with respect to the two entities a committee of the board members is granted responsibility for the control of n’s management team such control is exercised periodically and from time to time as the board_of directors deems reasonable there are no common officers of the two organizations and the responsibilities for the day-to-day operation of n are vested in individuals who do not share such responsibilities with m however to the extent that there are individuals employed by m with specific technical expertise or relevant office management skills which may be needed by n m contracts out such services at a fair and equitable aliocation of the appropriate cost to n these contracted individuals have no day-to-day operational authority over n m and n maintain separate mailing lists in order to further its exempt purposes which generally include the furtherance of the interests of the profession of its members n proposes to organize o a political action committee you state that o will disburse contributions and donations to candidates for political office whose views are favorable to the profession represented by n you also state that the decision to fund candidates will be made solely by the o board_of directors in accordance with established candidate criteria o’s board_of directors will report to n's board_of directors regarding candidate funding but such reports will be for informational purposes only you state that o will be controlled by n through its power to appoint o's board_of directors a power that will be stated in o's articles of incorporation you plan that o's board_of directors will be elected by n's board_of directors from n's membership and that the chairman of n's board_of directors will be the chairman of o's board_of directors you state that the majority of o's board_of directors will be contributors to o who are not members of n's board_of directors you state that contributions for o from n members who are also members of m will be solicited by o periodically throughout each fiscal_year from such members in a mailing separate and apart from the m - and n annual dues solicitation you state that n proposes to contribute the use of its mailing list to o you also state that the mailings will be funded solely with o money none of the cost of the mailings will be borne by m or n and that n members who make contributions to o will receive o membership in return you state that o will maintain separate books_and_records from m and n that o will engage an unrelated party as financial manager and that this party will principally attend to the necessary collection and disbursement activities of o ‘ you also state that none of the services or benefits received by o from n will include any direct or indirect services or benefits from m and that o will not receive any indirect or direct services or benefits from m in light of the representations you have made as summarized above you have requested the following rulings there will be no adverse effect upon the exempt status of m which is related to n under sec_501 of the code upon the formation of o n related to m will remain tax exempt under sec_501 upon its formation of o the activities of o will not give rise to federal_income_tax liability under sec_527 to either m orn the political activities of o will be sufficiently segregated and insulated by safeguards implemented by m and n such that the pofitical activities of o will not be attributable to either m or nina manner that jeopardizes the tax-exempt status under sec_501 of m or n sec_501 of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual aa sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense in the law of charity the promotion of health is considered to be a charitable purpose sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 of the regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regutar business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons sec_509 of the code provides in part that the term private_foundation does not include an organization which a normally receives more than one-third of its support in each taxable_year from any combination of i gifts grants contributions or membership fees and ii gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity that is not an unrelated_trade_or_business within the meaning of sec_513 and b normally receives not more than one-third of its support in each taxable_year from the sum of gross_investment_income and the excess if any of the amount of the unrelated_business_taxable_income as defined in sec_512 over the amounts of the tax imposed by sec_511 sec_527 of the code imposes a tax on any direct political_expenditures or expenditures through another organization of an organization exempt under sec_501 sec_527 of the code provides that a separate segregated fund within the meaning of section sec_501 shall be treated as a separate organization of title or of any similar state statute which is maintained by an organization exempt under subsequent to the proposed formation of o m will continue to operate exclusively for charitable purposes within the meaning of sec_501 of the code subsequent to the proposed formation of o n will continue to operate as a business league within the meaning of sec_501 the transfer of activities and actions described above will have no adverse effect on a determination of exempt status under sec_501 although sec_527 of the code imposes a tax on any direct political_expenditures of any organization exempt under sec_501 sec_527 permits an exempt sec_501 c organization to separate its political activities into a separate segregated fund which would then be subject_to sec_527 accordingly based on the facts and circumstances concerning the reorganization and related transactions as stated above we rule as follows the creation of by n will not jeopardize the tax exempt status of m under sec_501 of the code the creation of o by n will not jeopardize the tax exempt status of n under sec_501 the proposed activities of o will not give rise to tax_liability under sec_527 to either m or n the political activities of o as described will not be attributable to either m or n in a manner that jeopardizes the tax exempt status under sec_501 of m or n these rulings are based on the understanding that there will be no material changes in the facts upon which they are based any such change should be reported to the tax exempt and government entities te_ge customer service office because it could help resolve questions conceming your federal_income_tax status this ruling should be kept in your permanent records a copy of this ruling is being forwarded to the te_ge customer service office except as we have specifically ruled herein we express no opinion as to the consequences of these transactions under the cited provisions or under any other provisions of the code - this ruling is directed only to the organization that requested it sec_64 k of the code provides that it may not be used or cited as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours chase joseph chasin acting manager exempt_organizations technical group
